 

Exhibit 10.11

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of ________, 2014 is made by and
between CAPRICOR THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
______________, a director, officer or key employee of the Company or one of the
Company’s subsidiaries or Affiliates or other service provider who satisfies the
definition of Indemnifiable Person set forth below (“Indemnitee”).

 

RECITALS

 

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as representatives of corporations unless they are protected
by comprehensive liability insurance and indemnification, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;

 

B. The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;

 

C. Section 145 of the Delaware General Corporation Law (“Section 145”), empowers
the Company to indemnify by agreement its officers, directors, employees and
agents, and persons who serve, at the request of the Company, as directors,
officers, employees or agents of other corporations, partnerships, joint
ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and

 

D. The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                  Definitions.

 

(a)                Affiliate. For purposes of this Agreement, “Affiliate” of the
Company means any corporation, partnership, limited liability company, joint
venture, trust or other enterprise in respect of which Indemnitee is or was or
will be serving as a director, officer, trustee, manager, member, partner,
employee, agent, attorney, consultant, member of the entity’s governing body
(whether constituted as a board of directors, board of managers, general partner
or otherwise), fiduciary, or in any other similar capacity at the request,
election or direction of the Company, and including, but not limited to, any
employee benefit plan of the Company or a Subsidiary or Affiliate of the
Company.

 



 

 

 

(b)               Expenses. For purposes of this Agreement, “Expenses” means all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements, and other
out-of-pocket costs), paid or incurred by Indemnitee in connection with either
the investigation, defense or appeal of, or being a witness in, a Proceeding (as
defined below), or establishing or enforcing a right to indemnification under
this Agreement, Section 145 or otherwise; provided, however, that Expenses shall
not include any judgments, fines, ERISA excise taxes or penalties or amounts
paid in settlement of a Proceeding.

 

(c)                Indemnifiable Event. For purposes of this Agreement,
“Indemnifiable Event” means any event or occurrence related to Indemnitee’s
service for the Company or any Subsidiary or Affiliate as an Indemnifiable
Person (as defined below), or by reason of anything done or not done, or any act
or omission, by Indemnitee in any such capacity.

 

(d)               Indemnifiable Person. For the purposes of this Agreement,
“Indemnifiable Person” means any person who is or was a director, officer,
trustee, manager, member, partner, employee, attorney, consultant, member of an
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise) or other agent or fiduciary of the
Company or a Subsidiary or Affiliate of the Company.

 

(e)                Independent Counsel. For purposes of this Agreement,
“Independent Counsel” means legal counsel that has not performed services for
the Company or Indemnitee in the five years preceding the time in question and
that would not, under applicable standards of professional conduct, have a
conflict of interest in representing either the Company or Indemnitee.

 

(f)                Other Liabilities. For purposes of this Agreement, “Other
Liabilities” means any and all liabilities of any type whatsoever (including,
but not limited to, judgments, fines, penalties, ERISA (or other benefit plan
related) excise taxes or penalties, and amounts paid in settlement and all
interest, taxes, assessments and other charges paid or payable in connection
with or in respect of any such judgments, fines, ERISA (or other benefit plan
related) excise taxes or penalties, or amounts paid in settlement).

 

(g)               Proceeding. For the purposes of this Agreement, “Proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal, administrative, investigative, legislative or any other
type whatsoever, preliminary, informal or formal, including any arbitration or
other alternative dispute resolution and including any appeal of any of the
foregoing.

 



 

 

 

(h)               Subsidiary. For purposes of this Agreement, “Subsidiary” means
any entity of which more than 50% of the outstanding voting securities are owned
directly or indirectly by the Company.

 

2.                  Agreement to Serve. The Indemnitee agrees to serve and/or
continue to serve as an Indemnifiable Person in the capacity or capacities in
which Indemnitee currently serves the Company as an Indemnifiable Person, and
any additional capacity in which Indemnitee may agree to serve, until such time
as Indemnitee’s service in a particular capacity shall end according to the
terms of an agreement, the Company’s Certificate of Incorporation or Bylaws,
governing law, or otherwise. Nothing contained in this Agreement is intended to
create any right to continued employment or other form of service for the
Company or a Subsidiary or Affiliate of the Company by Indemnitee.

 

3.                  Mandatory Indemnification.

 

(a)                Agreement to Indemnify. In the event Indemnitee is a person
who was or is a party to or witness in or is threatened to be made a party to or
witness in any Proceeding by reason of an Indemnifiable Event, the Company shall
indemnify Indemnitee from and against any and all Expenses and Other Liabilities
incurred by Indemnitee in connection with (including in preparation for) such
Proceeding to the fullest extent not prohibited by the provisions of the
Company’s Bylaws and the Delaware General Corporation Law (“DGCL”), as the same
may be amended from time to time (but only to the extent that such amendment
permits the Company to provide broader indemnification rights than the Bylaws or
the DGCL permitted prior to the adoption of such amendment).

 

(b)               Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, penalties, ERISA excise taxes or penalties
and amounts paid in settlement) to the extent such have been paid directly to
Indemnitee (or paid directly to a third party on Indemnitee’s behalf) by any
directors and officers, or other type, of insurance maintained by the Company.

 

(c)                Company Obligations Primary. The Company hereby acknowledges
that Indemnitee may have rights to indemnification for Expenses and Other
Liabilities provided by a third party. (“Other Indemnitor”). The Company agrees
with Indemnitee that the Company is the indemnitor of first resort of Indemnitee
with respect to matters for which indemnification is provided under this
Agreement and the Company’s Bylaws (or any other agreement between the Company
and Indemnitee) and that the Company will be obligated to make all payments due
to or for the benefit of Indemnitee under this Agreement without regard to any
rights that Indemnitee may have against the Other Indemnitor. The Company hereby
irrevocably waives, relinquishes and releases any equitable rights to
contribution, subrogation, indemnification or any other recovery of any kind
from the Other Indemnitor in respect of any amounts paid to Indemnitee
hereunder. The Company further agrees that no reimbursement of Other Liabilities
or payment of Expenses by the Other Indemnitor to or for the benefit of
Indemnitee shall affect the obligations of the Company hereunder, and that the
Company shall be obligated to repay the Other Indemnitor for all amounts so paid
or reimbursed to the extent that the Company has an obligation to indemnify
Indemnitee for such Expenses or Other Liabilities hereunder. The Company further
agrees that no advancement or payment by the Other Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Other
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Other
Indemnitors are express third party beneficiaries of the terms of this
Section 3.

 



 

 

 

4.                  Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or Other Liabilities but not entitled, however, to
indemnification for the total amount of such Expenses or Other Liabilities, the
Company shall nevertheless indemnify Indemnitee for such total amount except as
to the portion thereof for which indemnification is prohibited by the provisions
of the Company’s Bylaws or the DGCL. In any review or Proceeding to determine
the extent of indemnification, the Company shall bear the burden to establish,
by clear and convincing evidence, the lack of a successful resolution of a
particular claim, issue or matter and which amounts sought in indemnity are
allocable to claims, issues or matters which were not successfully resolved.

 

5.                  Liability Insurance. So long as Indemnitee shall continue to
serve the Company or a Subsidiary or Affiliate of the Company as an
Indemnifiable Person and thereafter so long as Indemnitee shall be subject to
any possible claim or threatened, pending or completed Proceeding as a result of
an Indemnifiable Event, the Company shall use reasonable efforts to maintain in
full force and effect for the benefit of Indemnitee as an insured (i) liability
insurance issued by one or more reputable insurers and having the policy amount
and deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that provided to the
Chairman of the Board or the Chief Executive Officer of the Company and (ii) any
replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that being provided to the Chairman of the Board or the Chief Executive
Officer of the Company. The purchase, establishment and maintenance of any such
insurance or other arrangements shall not in any way limit or affect the rights
and obligations of the Company or of Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
insurance or other arrangement.

 

6.                  Mandatory Advancement of Expenses.

 

(a)                Advancement. If requested by Indemnitee, the Company shall
advance prior to the final disposition of the Proceeding all Expenses reasonably
incurred by Indemnitee in connection with (including in preparation for) a
Proceeding related to an Indemnifiable Event. Indemnitee hereby undertakes to
repay such amounts advanced if, and only if and to the extent that, it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company under the provisions of this Agreement, the Company’s Bylaws or the
DGCL. The advances to be made hereunder shall be paid by the Company to
Indemnitee or directly to a third party designated by Indemnitee within thirty
(30) days following delivery of a written request therefor by Indemnitee to the
Company. Indemnitee’s undertaking to repay any Expenses advanced to Indemnitee
hereunder shall be unsecured and shall not be subject to the accrual or payment
of any interest thereon.

 



 

 

 

(b) Exception. Notwithstanding the provisions of Section 6(a), the Company shall
not be obligated to make any further advance of Expenses to Indemnitee if any
one of the following determines in good faith that the facts known to them at
the time such determination is made demonstrate clearly and convincingly that
Indemnitee acted in bad faith: (i) those members of the Board consisting of
directors who were not parties to the Proceeding for which a claim is made under
this Agreement (“Independent Directors”), even though less than a quorum, (ii)
by a committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum, (iii) Independent
Counsel, by written legal opinion, or (iv) a panel of arbitrators (one of whom
is selected by the Company, another of whom is selected by Indemnitee and the
last of whom is selected by the first two arbitrators so selected). The Company
shall have the option to submit the question of whether Indemnitee has acted in
bad faith to one of the four alternative decision makers set forth in the
preceding sentence and to select the decision maker, but following a favorable
determination to Indemnitee rendered by the first decision maker selected, the
Company may not submit the matter to another of the named decision makers. If
the Company elects to submit the matter to Independent Counsel, such counsel
shall be selected by Indemnitee and approved by the Independent Directors or a
committee of Independent Directors (which approval may not be unreasonably
withheld). Any decision maker so selected shall render a decision within thirty
(30) days of such decision maker’s selection (which shall include in the case of
Independent Counsel or a panel of arbitrators, when the person or persons acting
as such counsel or such panel has or have been selected as provided above).

 

If a decision is made by the decision maker that Indemnitee acted in bad faith,
Indemnitee shall have the right to apply to the Delaware Court of Chancery for
the purpose of determining whether Indemnitee has acted in bad faith.

 

7.                  Notice and Other Indemnification Procedures.

 

(a)                Notification. Promptly after receipt by Indemnitee of notice
of the commencement of or the threat of commencement of any Proceeding,
Indemnitee shall, if Indemnitee believes that indemnification or advancement of
Expenses with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat of commencement
thereof. However, a failure so to notify the Company promptly following
Indemnitee’s receipt of such notice shall not relieve the Company from any
liability that it may have to Indemnitee except to the extent that the Company
is materially prejudiced in its defense of such Proceeding as a result of such
failure.

 

(b)               Insurance and Other Matters. If, at the time of the receipt of
a notice of the commencement of a Proceeding pursuant to Section 7(a) above, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the issuers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all reasonable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such insurance policies.

 



 

 

 

(c)                Assumption of Defense. In the event the Company shall be
obligated to advance the Expenses for any Proceeding against Indemnitee, the
Company, if deemed appropriate by the Company, shall be entitled to assume the
defense of such Proceeding as provided herein. Following delivery of written
notice to Indemnitee of the Company’s election to assume the defense of such
Proceeding, the approval by Indemnitee (which approval shall not be unreasonably
withheld) of counsel designated by the Company and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding. If (A) the employment of counsel
by Indemnitee has been previously authorized by the Company, (B) Indemnitee
shall have notified the Board in writing that Indemnitee has reasonably
concluded that there is likely to be a conflict of interest between the Company
and Indemnitee in the conduct of any such defense, or (C) the Company fails to
employ counsel to assume the defense of such Proceeding, the fees and expenses
of Indemnitee’s counsel shall be subject to indemnification and/or advancement
pursuant to the terms of this Agreement. Nothing herein shall prevent Indemnitee
from employing counsel for any such Proceeding at Indemnitee’s expense.

 

(d)               Settlement. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent. Neither the
Company nor any Subsidiary or Affiliate shall enter into a settlement of any
Proceeding that might result in the imposition of any Expense, Other Liability,
penalty, limitation or detriment on Indemnitee, whether indemnifiable under this
Agreement or otherwise, without Indemnitee’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold consent from any settlement
of any Proceeding.

 

8.                  Determination of Right to Indemnification.

 

(a)                Success on the Merits or Otherwise. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in Section 3(a) above or in the defense of any claim,
issue or matter described therein, the Company shall indemnify Indemnitee
against Expenses actually and reasonably incurred in connection therewith.

 

(b)               Indemnification in Other Situations. In the event that Section
8(a) is inapplicable, the Company shall also indemnify Indemnitee if Indemnitee
has not failed to meet the applicable standard of conduct for indemnification.

 

(c)                Forum. Indemnitee shall be entitled to select the forum in
which determination of whether or not Indemnitee has met the applicable standard
of conduct shall be decided, and such election will be made from among the
following:

 

(1)               Those members of the Board who are Independent Directors even
though less than a quorum;

 

(2)               A committee of Independent Directors designated by a majority
vote of Independent Directors, even though less than a quorum; or

 



 

 

 



(3)               Independent Counsel selected by Indemnitee and approved by the
Board, which approval may not be unreasonably withheld, which counsel shall make
such determination in a written opinion.

 

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of independent counsel as the
forum.

 

The selected forum shall be referred to herein as the “Reviewing Party.”

 

(d)               As soon as practicable, and in no event later than thirty (30)
days after receipt by the Company of written notice of Indemnitee’s choice of
forum pursuant to Section 8(c) above, the Company and Indemnitee shall each
submit to the Reviewing Party such information as they believe is appropriate
for the Reviewing Party to consider. The Reviewing Party shall arrive at its
decision within a reasonable period of time following the receipt of all such
information from the Company and Indemnitee, but in no event later than thirty
(30) days following the receipt of all such information, provided that the time
by which the Reviewing Party must reach a decision may be extended by mutual
agreement of the Company and Indemnitee. All Expenses associated with the
process set forth in this Section 8(d), including but not limited to the
Expenses of the Reviewing Party, shall be paid by the Company.

 

(e)                Delaware Court of Chancery. Notwithstanding a final
determination by any Reviewing Party that Indemnitee is not entitled to
indemnification with respect to a specific Proceeding, Indemnitee shall have the
right to apply to the Court of Chancery, for the purpose of enforcing
Indemnitee’s right to indemnification pursuant to this Agreement.

 

(f)                Expenses. The Company shall indemnify Indemnitee against all
Expenses incurred by Indemnitee in connection with any hearing or Proceeding
under this Section 8 or under Section 6(b) involving Indemnitee and against all
Expenses and Other Liabilities incurred by Indemnitee in connection with any
other Proceeding between the Company and Indemnitee involving the interpretation
or enforcement of the rights of Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims of Indemnitee
in any such Proceeding was frivolous or made in bad faith.

 

9.                  Exceptions. Any other provision herein to the contrary
notwithstanding,

 

(a)                Claims Initiated by Indemnitee. The Company shall not be
obligated pursuant to the terms of this Agreement to indemnify or advance
Expenses to Indemnitee with respect to Proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except (1) with
respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement, any other statute or law, as permitted
under Section 145, or otherwise, (2) where the Board has consented to the
initiation of such Proceeding, or (3) with respect to Proceedings brought to
discharge Indemnitee’s fiduciary responsibilities, whether under ERISA or
otherwise, but such indemnification or advancement of Expenses may be provided
by the Company in specific cases if the Board finds it to be appropriate; or

 



 

 

 

(b)               Actions Based on Federal Statutes Regarding Profit Recovery
and Return of Bonus Payments. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of (i) any suit in
which judgment is rendered against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(c)                Unlawful Indemnification. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Indemnitee for Other
Liabilities if such indemnification is prohibited by law.

 

10.              Non-exclusivity. The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to acts or omissions in his or her official capacity and to
acts or omissions in another capacity while serving the Company or a Subsidiary
or Affiliate as an Indemnifiable Person and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased serving the Company or a Subsidiary or
Affiliate as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

 

11.              Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

 

12.              Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) and except as expressly provided herein, no such waiver
shall constitute a continuing waiver.

 

13.              Successors and Assigns. The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto.

 



 

 

 



14.              Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (ii) if mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(iii) personal service by a process server, or (iv) delivery to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 14. Delivery of communications to
the Company with respect to this Agreement shall be sent to the attention of the
Company’s Chief Executive Officer.

 

15.              No Presumptions. For purposes of this Agreement, the
termination of any Proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
meet any particular standard of conduct or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law or
otherwise. In addition, neither the failure of the Company or a Reviewing Party
or one of the decision makers described in Section 6(b) to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
including a determination pursuant to Section 6(b), or a Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of Proceedings by Indemnitee to secure a judicial
determination by exercising Indemnitee’s rights under Section 6(b) or 8(e) of
this Agreement shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has failed to meet any particular standard of conduct or did not
have any particular belief or is not entitled to indemnification under
applicable law or otherwise.

 

16.              Survival of Rights. The rights conferred on Indemnitee by this
Agreement shall continue after Indemnitee has ceased to serve the Company or a
Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of Indemnitee’s heirs, executors and administrators.

 

17.              Subrogation and Contribution.

 

(a)                Except as otherwise expressly provided in this Agreement, in
the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute all documents required and shall do all acts that may be necessary
to secure such rights and to enable the Company effectively to bring suit to
enforce such rights.

 

(b)               To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 



 

 

 

18.              Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
Proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.

 

19.              Counterparts. This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

20.              Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

21.              Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.

 

22.              Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.

 

 

 

Remainder of page intentionally left blank

 



 

 

 



The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 







  CAPRICOR THERAPEUTICS, INC.                     By:                 Name:    
                  Title:                       Indemnitee:                    
 Print Name                Address      

 



 



 



 

